Citation Nr: 0314508	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-22 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture with osteoarthritis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to July 
1966.  

This matter arises from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran is right-hand dominant.  

3.  The veteran's residuals of a right wrist fracture with 
osteoarthritis are objectively shown to be productive of 
symptomatology consistent with ankylosis of the wrist in any 
other position other than favorable, manifested by a current 
inability to dorsiflex or palmar flex due to pain, 
fatigability, and weakness.  


CONCLUSION OF LAW

The criteria for assignment of a 40 percent evaluation for 
the veteran's residuals of a right wrist fracture with 
osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran currently maintains that his service-connected 
residuals of a right wrist fracture with osteoarthritis are 
more severe than reflected by the currently assigned 10 
percent disability rating.  Accordingly, he maintains that a 
higher disability rating is warranted.  In such cases, the VA 
has a duty to assist veterans in developing evidence to 
substantiate their claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for his service-connected residuals of a right wrist 
fracture with osteoarthritis.  The veteran has also been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statement of the case, and in 
correspondence to the veteran dated in August 2002, October 
2002, and March 2003 have effectively provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim for an 
increased rating for residuals of a right wrist fracture with 
osteoarthritis.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for an increased rating, and what evidence was necessary to 
show that the service-connected residuals of a right wrist 
fracture were of greater severity than reflected by the 
currently assigned 10 percent rating.  In addition, by those 
documents, the veteran has been informed of what evidence the 
VA would attempt to obtain, and what evidence he was 
responsible for providing.  Further, via the above-captioned 
documents, the veteran was advised of the relevant statutes 
and regulations as were applicable to his claim, and of his 
rights and duties under the VCAA.  In view of the nature of 
the service-connected disability, as well as the evidence 
already obtained, the Board finds that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an increased rating for residuals of a right 
wrist fracture with osteoarthritis has been obtained.  The 
evidence of record includes the veteran's service medical 
records, statements offered by the veteran in support of his 
claim, reports of VA rating examinations, and post service 
clinical treatment records.  In addition, the Board observes 
that the veteran requested that he be scheduled to appear 
before a Veterans Law Judge in order to present testimony at 
a video conference hearing.  Pursuant to the veteran's 
request, a video conference hearing was scheduled for May 
2003, but the veteran failed to report to the hearing at the 
appointed time, and without offering any explanation or 
notice for his absence.  Any evidentiary development which 
may have been undertaken as a result of testimony the veteran 
may have given in support of his claim is therefore 
unavailable.  

Pursuant to the clinical findings as set forth in VA rating 
examination reports, the Board finds that all relevant 
aspects of his service-connected right wrist disability have 
been addressed to the extent practicable.  The Board finds 
that the rating examination reports in conjunction with the 
clinical treatment records provide a sufficiently accurate 
picture of the veteran's service-connected right wrist 
disability so as to allow for an equitable determination of 
that issue without requiring further attempts to obtain 
additional clinical treatment records which may not be 
available.  Accordingly, in light of the foregoing, the Board 
concludes that scheduling the veteran for further rating 
examinations or to obtain additional clinical treatment 
records would likely result in unnecessary delay, and would 
not add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with the veteran's claim, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate his claim 
for an increased rating for residuals of a right wrist 
fracture with osteoarthritis.  Accordingly, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, service connection for residuals of fractures 
of the right wrist with osteoarthritis was established by a 
March 1997 rating decision.  An initial 10 percent evaluation 
was assigned, effective from June 7, 1996.  At that time the 
veteran's service-connected right wrist disability was 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5215.  In December 1999, the 
veteran filed a claim for an increased rating, contending 
that he was effectively unable to use his right hand, and 
that his symptoms had increased in severity dramatically.  
His claim was denied by a May 2000 rating decision, and this 
appeal followed.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where entitlement to service connection has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

VA clinical treatment records dating from September 1997 
through December 2002 disclose that the veteran is right-hand 
dominant, and that he had sustained a fracture of his right 
wrist in service.  The veteran was also noted to have 
undergone an amputation involving the right middle finger, 
but such was not involved with the service-connected 
disability.  The veteran was shown to have complained of 
experiencing chronic and severe pain in his right wrist 
during that period, but his range of motion varied over time.  
In December 1998, for example, the veteran was shown to have 
full range of motion in his right wrist, although he was 
noted to have tenderness at various points.  Previously, in 
September 1997, the veteran had been noted to experience 
decreased range of motion in his right wrist in addition to 
chronic severe pain, and in March 1998, the veteran was shown 
to have decreased range of motion in the wrist with ankylosis 
of the 5th PIP joint.  Subsequent treatment records dated in 
February 2000 and July 2001 disclose that the veteran 
continued to complain of experiencing chronic pain in his 
right wrist, and that he had increased limitation of motion.  
There was, however, no mention of any actual range of motion 
in the right wrist.  

In connection with his present claim, the veteran underwent a 
VA rating examination in February 2000.  The report of that 
examination discloses that the veteran complained of 
worsening symptomatology in his right wrist.  According to 
the veteran, he continuously used a splint for his right 
wrist, and that cortisone injections in that area were 
unhelpful.  He indicated that he experienced stabbing, knife-
like pain in his wrist, and that he was unable to hold 
anything for extended periods of time.  The veteran stated 
that he had no endurance in his right wrist.  In addition, 
the veteran reported that he was unable to bend his wrist, 
and that he had to avoid using his hand altogether.  He 
stated that he had not undergone any surgery for his wrist, 
but that he occasionally used a wrist band.  The veteran was 
noted to work laying sheet rock, and that he was right hand 
dominant.  On examination, the veteran was observed to have 
tremors in both arms and hands.  In addition, he was observed 
to experience pain in all ranges of motion.  At that time, 
range of motion was characterized as very limited, with 
guarded motion and tenderness on palpation.  The veteran was 
able to write and to grip with his right hand, however, but 
could not perform rolling of a pen between his fingers.  He 
had 20 degrees of dorsiflexion and 5 degrees of palmar 
flexion.  Radial deviation was to 5 degrees.  Osteoarthritis 
of the right wrist was shown on X-rays.  

The veteran underwent an additional VA rating examination in 
March 2001.  the report of that examination shows that the 
veteran complained that his symptomatology was increasing in 
severity, and that his wrist was presently swollen.  He 
reported that he was unable to perform any movement with his 
right wrist.  On examination, the veteran was shown to be 
unable to bend his wrist.  Pain and swelling were present.  
He was unable to grasp objects.  He reported that he had 
elected to forgo fusion surgery of the wrist, and that he was 
unable to hold objects such as a hammer for any length of 
time.  The veteran further indicated that he would quickly 
lose strength in the right wrist when attempting to use it in 
any way, and that in addition to pain, he also suffered from 
fatigability and lack of endurance.  Pain varied according to 
use, and the veteran indicated that during flare-ups, pain 
was at times 10 out of 10, and was precipitated by activity 
or weather.  He indicated that such pain would last for some 
four or five days.  The veteran was shown to be unable to 
perform any dorsiflexion or palmar flexion in his right 
wrist.  He was noted to have what were described as essential 
tremors, particularly during range of motion attempts.  He 
complained of pain during passive range of motion attempts.  
Swelling was also noted around the thumb and right second 
finger.  Tenderness to palpation was present, and any 
movement was guarded.  Sensation was intact, but the veteran 
was unable to reach the tip of the right thumb to the base of 
the 5th finger.  Radial and ulnar deviation was from 0 to 10 
degrees.  The examiner concluded with a diagnosis of 
degenerative change and joint space narrowing, with swelling, 
decreased range of motion, and increasing pain.  The examiner 
further noted that the veteran was unable to dorsiflex or 
palmar flex his wrist due to pain.  

The veteran's service-connected right wrist disability has 
been evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, and 5215 (2002).  Limitation of 
motion of the wrist is evaluated under the provisions of 
Diagnostic Code 5215.  Under those criteria, no distinction 
is made between the major and minor upper extremity, and 10 
percent ratings are the only disability evaluations available 
under Diagnostic Code 5215.  Assignment of a 10 percent 
evaluation is contemplated where palmar flexion is limited in 
line with the forearm.  In addition, a 10 percent evaluation 
is assigned where dorsiflexion is less than 15 degrees.  

Given that the veteran's service-connected right wrist 
disorder has been found to involve osteoarthritis, the Board 
notes that the criteria for evaluating degenerative and 
traumatic arthritis found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (2002) are also applicable.  Traumatic 
arthritis is evaluated under the criteria found at Diagnostic 
Code 5010.  Under that diagnostic code, traumatic arthritis 
is to be evaluated as degenerative arthritis under the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  Under those criteria, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation, the highest rating available under 
Diagnostic Code 5003, is contemplated where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to Diagnostic Code 5003 states that 
the 10 and 20 percent ratings based on X-ray findings, as set 
forth above, will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 10 and 20 
percent ratings based on X-ray findings, as set forth above 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Here, however, the symptomatology contemplated under the 
criteria found at Diagnostic Codes 5003/5010 is incorporated 
in the evaluative criteria set forth at Diagnostic Code 5215.  
Accordingly, the veteran would not be entitled to receive a 
separate evaluation for his osteoarthritis in the right wrist 
as such would constitute "pyramiding" as explained at 
38 C.F.R. § 4.14.  In any event, the Board notes that while 
osteoarthritis has been found to be a component of the 
veteran's right wrist disability, the evaluative criteria 
found at Diagnostic Code 5215 afford him the same 10 percent 
rating as that afforded under Diagnostic Codes 5003 and 5010.  
Accordingly, as the primary manifestation of the veteran's 
disability involves limitation of motion, such will be the 
criteria under which his disability is rated.  

In that regard, the Board also notes that the veteran has 
most recently been shown to be unable to either dorsiflex or 
palmar flex his right wrist.  The Board finds that such 
symptomatology is most consistent with ankylosis, 
particularly after taking functional limitation due to pain 
into consideration.  Accordingly, the Board finds that the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2002), under which ankylosis of the wrist is evaluated, must 
also be addressed here.  Under Diagnostic Code 5214, a 30 
percent evaluation, the lowest rating available for ankylosis 
of the wrist of the major (dominant) extremity, is warranted 
where there is favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  Where the ankylosis is shown to be in any 
other position except favorable in the dominant extremity, a 
40 percent evaluation is warranted.  A 50 percent evaluation, 
the highest rating available under Diagnostic Code 5214, is 
contemplated where there is unfavorable ankylosis in the 
wrist of the dominant extremity, in any degree of palmar 
flexion, or with ulnar or radial deviation.  A Note to 
Diagnostic Code 5214 states that extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
Diagnostic Code 5125.  Id.  

After applying the relevant medical evidence to the pertinent 
evaluative criteria, the Board concludes that the evidence 
supports assignment of a 40 percent evaluation for the 
veteran's residuals of a right wrist fracture with 
osteoarthritis under Diagnostic Code 5214.  As depicted at 
38 C.F.R. § 4.71, Plate I (2002), normal range of motion of 
the wrist on dorsiflexion and palmar flexion is 70 and 80 
degrees, respectively.  Normal ulnar deviation is to 45 
degrees, and normal radial deviation is 20 degrees.  

Most recently, the veteran was shown to be unable to either 
dorsi- or palmar flex his right wrist.  While it is unclear 
whether such symptomatology is either permanent or 
transitory, throughout the duration of this appeal, the 
veteran has consistently complained of experiencing pain and 
weakness in his right wrist which has been productive of 
severe limitation of motion.  Here, the Board finds that 
while Diagnostic Codes 5003, 5010, and 5215 would each afford 
the veteran 10 percent evaluations for his right wrist 
disability, his symptomatology has arguably been of much 
greater severity than reflected by any of those ratings.  
Note that the veteran would not be able to receive separate 
10 percent evaluations under the criteria for rating 
arthritis under Diagnostic Codes 5003 and 5010 and under 
Diagnostic Code 5215 due to the prohibition against 
pyramiding.  Diagnostic Code 5214, under which ankylosis of 
the wrist is evaluated, however, affords higher ratings for 
impairment of the wrist.  

In the present case, the veteran has been shown to experience 
difficulty in grasping and holding objects in his right hand 
for any length of time.  Given that his right wrist 
disability involves his major or dominant hand, such 
impairment is significant.  The veteran has further been 
shown to have poor ulnar and radial deviation in his wrist, 
and has generally been shown to have severely limited motion 
on palmar flexion and dorsiflexion.  Such limitations have 
been shown to be primarily due to pain on use.  The Board 
finds, therefore, that the veteran's objectively manifested 
symptomatology is generally shown to be consistent with the 
criteria for assignment of a 30 percent evaluation under 
Diagnostic Code 5214.  With functional limitation due to pain 
and weakness factored in, however, the Board finds that the 
veteran's overall symptomatology is more consistent with the 
criteria for assignment of a 40 percent evaluation.  In that 
regard, the Board observes that the veteran was most recently 
shown to be completely unable to palmar flex or dorsiflex his 
right wrist, and that surgery was recommended to fuse the 
joint at the wrist.  Accordingly, after taking functional 
impairment due to pain into consideration, the Board finds 
that the evidence supports assignment of a 40 percent 
evaluation for the veteran's residuals of a right wrist 
fracture under the provisions of Diagnostic Code 5214.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  To that extent, the 
veteran's appeal is granted.  

The Board does not find, however, that the evidence supports 
assignment of a 50 percent evaluation under Diagnostic Code 
5214.  Here, the veteran has been shown to be able to write 
with his right hand, and despite his complaints of pain and 
weakness, he has not been shown to be completely unable to 
use his hand as a result.  The Board recognizes that such are 
not included among the criteria for assignment of a 50 
percent evaluation under Diagnostic Code 5214.  Even so, the 
veteran has not been objectively shown to manifest what could 
be characterized as unfavorable ankylosis in the wrist, in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  The Board finds that in light of the veteran's 
complaints of episodic pain and weakness in his right wrist, 
assignment of a 40 percent evaluation adequately reflects the 
severity of that disability.  Therefore, the Board concludes 
that the criteria for assignment of a 50 percent evaluation 
for the veteran's right wrist disability have not been met.  
The veteran's symptomatology has been found to warrant 
assignment of a 40 percent evaluation and to that extent, his 
appeal is granted.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected 
residuals of a right wrist fracture with osteoarthritis have, 
by themselves, caused marked interference with employment, 
have necessitated frequent (or any) periods of 
hospitalization following service, or otherwise render 
impracticable the application of the regular schedular 
standards.  Here, the Board notes that while the veteran has 
reported that he is precluded from using his right hand or 
from holding objects for any length of time and that he has 
missed substantial time from his work, there is no indication 
that he has been rendered incapable of obtaining or retaining 
gainful employment as a result of his service-connected right 
wrist disability.  The Board recognizes that the veteran does 
experience significant pain and discomfort at times due to 
pain and swelling in the right wrist, but such symptomatology 
was taken into consideration in the Board's decision to 
assign an increased 40 percent rating for his right wrist 
disability.  In that regard, the Board notes that the veteran 
has not been shown to be incapable of engaging in his normal 
daily activities.  To the extent that the veteran experiences 
any functional impairment resulting from his service-
connected disability, such has not been shown to have 
necessitated any hospitalization or other significant post-
service medical treatment other than on an outpatient basis.  
In other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  If his right 
wrist disability were shown to involve actual ankylosis or 
effectively the loss of use of the right hand, then a higher 
rating might be warranted, but such is not shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's right 
wrist disability.  The Board has not found, however, the 
veteran's right wrist disability to be of such degree of 
severity as to warrant assignment of a higher rating under 
any potentially applicable diagnostic code on a schedular 
basis.  Likewise then, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, a 40 percent evaluation is 
granted for the veteran's residuals of a right wrist fracture 
with osteoarthritis.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

